 

1N THE UNITED STATES DISTRICT coURT F l L E l
FoR THE DISTRICT oF MoNrANA mg
BILLINGS DIVISIoN JAN 2 2

C|erk. U S D`lstr\cl Cour1
Dis!rict Ot Nlontana
Bii|ings

UNITED STATES OF AMERICA,
CR lS-SS-BLG-SPW-B

Plaintiff,
vs. ORDER
GARY HOLLISTER AINSWORTH,

Defendant.

 

 

Upon Defendant’s, Motion for Leave to File Under Seal (Doc. 60), and for
good cause being Shown,

IT IS HEREBY ORDERED that Defendant is granted leave to file
Defendant’s medical records under Seal.

IT IS FURTHER ORDERED that the Clerk of Court is directed to lodge
Defendant’S medical records under seal

d_
DATED this gf£nday of January, 2019.

/. LM/Fé;_/
SUSAN P. WATTERS
United States District Judge

